Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-4, 6-16 and 19-20 are pending. Applicants’ preliminary amendment filed on 5/23/2022 is acknowledged.

2.  Applicant’s IDS, filed 9/4/2015, is acknowledged and have been considered. 

REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment/response has overcome the rejections under 35 USC 103 which were of the previous office. 

The closest prior art was considered to be Aboulaich et al. (“A novel approach to monitor clearance of host cell proteins associated with monoclonal antibodies”, 2014), which was discussed in the prior OA. However and as noted by applicant in the response at p. 5, Aboulaich fails to teach the currently claimed washing buffer which includes 75 mM caprylate and greater than about 0.5 M arginine for reducing HCPs using a superantigen chromatography support.

Applicants appear to have recognized an unexpected advantage to including both arginine and caprylate at the higher concentrations recited in a wash for a superantigen support such as Protein A. (see for example Fig. 5 which shows a reduction of HCPs for the wash buffer which includes caprylate and arginine versus using caprylate or arginine alone). While Aboulaich as previously noted teaches a combination of both sodium caprylate and arginine in a wash buffer to remove HCPs (see Fig. 5), the concentrations are considerably lower than what is claimed (see for example 50 mM Caprylate versus the currently claimed 75 mM for caprylate). In addition and as noted by applicant, Aboulaich actually teaches that using arginine alone resulted in a greater reduction of HCPs than a combination of both Arginine and Caprylate (see Fig. 5). One is accordingly left to look for other references such as the secondary references discussed in the prior OA like Gruber and Sun which while teaching the higher concentration for the individual constituents, do not teach combining both arginine and caprylate in the wash buffer. 

 Finally, applicant has also overcome the ODP rejections for the following reasons:

Copending Application No. 15/931,062 and US Patent No. 10,676,503 claim adding sodium caprylate to a superantigen support whereas the current claims require both caprylate and arginine. The secondary references used for the combination are deficient for the same reasons specified above with respect to the art. 

US copending Application No. 16/977,142 and copending Application No. 16/977,136 have later effective US filing dates (3/6/19 versus 9/6/2017 for the current application). MPEP 1490(D)(2)(a) provides that the examiner should withdraw a provisional ODP rejection in the application having the earliest effective US filing date and permit that application to issue as a patent if the rejection is the only rejection remaining in an application having the earliest effective US filing date.

Accordingly, claims 1-4, 6-16 and 19-20 are deemed allowable. 

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 26, 2022				/JAMES  ROGERS/


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644